Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Formal Matters
Applicant's response, filed 27 January 2022, has been fully considered. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Status of Claims
Claims 1-4, 8-11, and 21-38 are currently pending and have been examined.
Claims 21-28 have been withdrawn.
Claims 1, 29, and 30  have been amended.
Claims 5-7 and 11-20 have been canceled.
Claims 1-4, 8-11, and 29-38 have been rejected.

Priority
The instant application does not claim the benefit of priority under 35 U.S.C 119(e) or under 35 U.S.C. § 120, 121, or 365(c) to any prior applications. Accordingly, the effective filing date for the instant application is 24 March 2018.

Objections
Claim 29 is objected to for the following informality:
likelihood the patient will suffer sepsis as a side effect effects from the drug treatment contains a repeated “effects” Examiner believes was intended to be amended out of the claim.


Claim Rejections - 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8, 29-34, and 37-38 are rejected under 35 U.S.C. 103 as being unpatentable over Cossler et al. (US Patent App No 2018/0182475)[hereinafter Cossler] in view of Jackson et al. (US Patent App No 2015/0363559)[hereinafter Jackson] in further view of Seetal Dodd et al., Application of the Gradient Boosted method in randomised clinical trials: Participant variables that contribute to depression treatment efficacy of duloxetine, SSRIs or placebo, 168 J of Affective Disorders 284-293 (2014)[hereinafter Dodd] in further view of Taylor et al., Prediction of In-hospital Mortality in Emergency Department Patients With Sepsis: A Local Big Data–Driven, Machine Learning Approach, 23(3) ACADEMIC EMERGENCY MEDICINE 269-278 (March 2016)[hereinafter Taylor].
As per claim 1, Cossler teaches on the following:
generating and iteratively training a machine-learned prediction model is taught in the Detailed Description in ¶ 0103-106 (teaching on a supervised machine learning model for predicting timing and dosage of certain administered pharmaceuticals for patient)
said dataset comprising: training clinical variables for the plurality of patients is taught in the Detailed Description in ¶ 0053, ¶ 0103, and ¶ 0106 (teaching on a machine learning model utilizing past patient training data including clinical variables for the training set)
the training clinical variables for a respective patient indicative of a plurality of characteristics of the respective patient at a given time, and is taught in the Detailed 
training labels for the plurality of patients, the training labels including at least one positive label for a patient that indicates the patient is prone to experiencing sepsis as an adverse reaction to the drug treatment, and at least one negative label for another patient that indicates the other patient is not prone to experiencing sepsis as an adverse reaction to the drug treatment is taught in the Detailed Description in ¶ 0059, ¶ 0082-84, ¶ 0200, and ¶ 0077 (teaching on training labels for the patient training set including positive (treated as synonymous to "not prone to experience") or adverse (treated as synonymous to "prone to experience") outcomes)
acquiring, for each time of a series of times, patient clinical variable data from the patient, wherein the acquired patients' clinical variable data for the time includes, or can be used to determine, a plurality of characteristics of the patient that are indicative of the patient's sepsis progression state at the time is taught in the Detailed Description in ¶ 0049, ¶ 0102, and ¶ 0161 (teaching on the clinical variables for the current patient including time-series data related to the patient's clinical diagnosis, treatment administration, progress notes, care plan information, and lab/pathology report data which may all necessarily indicate disease progression of the patient at a given time)
applying, for each time of the series of times, the machine-learned prediction model ... to the plurality of characteristics of the patient to generate a series of predictive values for the candidate patient is taught in the Detailed Description in ¶ 0035-36, ¶ 0030-31, ¶ 0059, 
Cossler fails to teach the following limitation of claim 1; Jackson, however, does teach:
a method of identifying a patient likely to suffer from sepsis as a side effect from a drug treatment, the method comprising is taught in the Brief Summary on p. ¶ 0010 and p. 2 ¶ 0012 (teaching on a system for determining a patient's risk of a side effect from a medical treatment)
wherein the machine-learned prediction model is trained using a dataset of acquired classified anonymized patient health record data obtained from a plurality of patients is taught in the Detailed Description on p. 16 ¶ 0150-153 (teaching a machine learned model trained on collected anonymized past patient training data obtained from similar past patient datasets)
the machine-learned prediction model coupled to receive the plurality of characteristics of the patient at a respective time and to output a predictive value indicating a likelihood the patient will suffer sepsis as a side effect from the drug treatment is taught in the Detailed Description on p. 16 ¶ 0150-3 (teaching on identifying the patients' risk of experiencing a drug side effect based on the information learned from the training set of the machine learning model)
and identifying the patient as a patient likely to suffer a side effect from the drug treatment based on the obtained predictive values from the machine- learned prediction model is taught in the Detailed Description on p. 17 ¶ 0160 (teaching on providing a risk score (treated as synonymous to a predictive value) for each treatment identifying the degree the patient is at risk for a side effect based on the outcome of the machine learning model)

Cossler and Jackson fails to teach the following limitation of claim 1; Dodd, however, does teach:
configured as the gradient boosted decision tree is taught in the § 2. Method on p. 285 and § I. Introduction on p. 285 (teaching on utilizing a gradient boosted decision tree model for determining treatment effectiveness)
One having ordinary skill in the art at the time the invention was filed would combine the machine learning method for determining patient outcome predictions for pharmaceuticals of Cossler and Jackson with the gradient boosted decision tree model of Dodd with the motivation of utilizing a “more accurate prediction than a single decision tree” (Dodd in the § I. Introduction on p. 285).
Cossler, Jackson, and Dodd fail to teach the following limitation of claim 1; Taylor, however, does teach:
the machine-learned prediction model coupled to receive the plurality of characteristics of the patient at a respective time and to output a predictive value indicating a likelihood the patient will suffer sepsis as a side effect  is taught in the § Study Protocol: Data Set Creation and Definitions on p. 271, § Introduction on p. 270, § Discussion on p. 274, Table 1 on p. 272, and Data Supplement S2 (teaching a machine learned model trained on collected, identified and abstracted past patient training data obtained from past patient's diagnosed and treated for sepsis to identify a sepsis risk of a new patient  (the species to the generic disease genus) specifically providing clinicians real-time, actionable, prognostic information to assist in decision-making)

As per claim 2, the combination of Cossler, Jackson, Dodd, and Taylor discloses all of the limitations of claim 1. Cossler also discloses the following: 
the method of claim 1, wherein the anonymized patient health record data further includes one or more of (i) patient demographics, (ii) measurements of vital signs, (iii) physiological monitor data, (iv) the ward in which the patient is staying, (v) diagnosis and treatment information, (vi) lab test results, (vii) clinical notes, and (viii) patient medical history is taught in the Detailed Description in ¶ 0053-54, ¶ 0059, ¶ 0067, and ¶ 0032 (teaching on the clinical variables for the patient training set including time-series data related to the patient's clinical diagnosis, treatment administration history, progress notes, care plan information, physiological data, health history, vital signs, lab/pathology report data, etc.).
As per claim 3, the combination of Cossler, Jackson, Dodd, and Taylor discloses all of the limitations of claim 1. Cossler also discloses the following: 
the method of claim 1, wherein the anonymized patient health record data includes the patient population served by a hospital or clinic in terms of patient demographics, rates of disease incidence, or treatment practices is taught in the Detailed Description in ¶ 0033, ¶ 0084 and ¶ 0052-53 (teaching on the past patient training data containing demographic and standards of care within an organization).

the method of claim 1, wherein the anonymized patient health record data is sourced from a database of the plurality of patients, a database of one or more care centers and patient populations, or from a database of multiple care centers and patient populations is taught in the Detailed Description in ¶ 0033, ¶ 0084, ¶ 0050, and ¶ 0052 (teaching on the past patient training data being sources from a single or multiple healthcare facilities or organizations databases).
As per claim 8, the combination of Cossler, Jackson, Dodd, and Taylor discloses all of the limitations of claim 1. Cossler also discloses the following: 
the method of claim 1, wherein the machine-learned prediction model obtains data from an electronic health records system, and is configured to compare in real time the candidate patient's acquired clinical variable data to the dataset of acquired classified anonymized patient health record data is taught in the Detailed Description in ¶ 0082-84 and ¶ 0050 (teaching on the machine learning model obtaining past patient data for use as training data from an electronic health records system and configured to compare the current patient's variable data to the most similar past patients' data set).
As per claim 37, the combination of Cossler, Jackson, Dodd, and Taylor discloses all of the limitations of claim 1. Cossler also discloses the following: 
the method of claim 1, wherein the plurality of characteristics of the candidate patient include at least one of heart rate or blood pressure, or a combination of both is taught in the Detailed Description in ¶ 0124 (teaching on the current patient data including health rate and blood pressure).


As per claim 29, Cossler teaches on the following:
generating and iteratively training a machine-learned prediction model is taught in the Detailed Description in ¶ 0103-106 (teaching on a supervised machine learning model for predicting timing and dosage of certain administered pharmaceuticals for patient)
said dataset comprising: training clinical variables for the plurality of patients is taught in the Detailed Description in ¶ 0053, ¶ 0103, and ¶ 0106 (teaching on a machine learning model utilizing past patient training data including clinical variables for the training set)
the training clinical variables for a respective patient indicative of a plurality of characteristics of the respective patient at a given time, and is taught in the Detailed Description in ¶ 0053-54, ¶ 0059, ¶ 0067, and ¶ 0032 (teaching on the clinical variables for the patient training set including time-series data related to the patient's clinical diagnosis, treatment administration, progress notes, care plan information, and lab/pathology report data which may all necessarily indicate disease progression of the patient at a given time)
training labels for the plurality of patients, the training labels including at least one positive label for a patient that indicates the patient is prone to experiencing sepsis as an adverse reaction to the drug treatment, and at least one negative label for another patient that indicates the other patient is not prone to experiencing sepsis as an adverse reaction to the drug treatment
acquiring, for each time of a series of times, patient clinical variable data from the patient, wherein the acquired patients' clinical variable data for the time includes, or can be used to determine, a plurality of characteristics of the patient that are indicative of the patient's sepsis progression state at the time is taught in the Detailed Description in ¶ 0049, ¶ 0102, and ¶ 0161 (teaching on the clinical variables for the current patient including time-series data related to the patient's clinical diagnosis, treatment administration, progress notes, care plan information, and lab/pathology report data which may all necessarily indicate disease progression of the patient at a given time)
applying, for each time of the series of times, the machine-learned prediction model ... to the plurality of characteristics of the patient to generate a series of predictive values for the candidate patient is taught in the Detailed Description in ¶ 0035-36, ¶ 0030-31, ¶ 0059, and ¶ 0102-106 (teaching on a supervised machine learning model for predicting real-time risk levels associated timing and dosage of certain administered pharmaceuticals over a time series for the current patient  using continually updated patient clinical information)
Cossler fails to teach the following limitation of claim 29; Jackson, however, does teach:
a method of identifying a patient as a candidate for a first drug treatment, wherein said patient has sepsis, the method comprising is taught in the Brief Summary on p. ¶ 0010 and p. 2 ¶ 0012 (teaching on a system for determining a patient's risk of a side effect from a medical treatment)
wherein the machine-learned prediction model is trained using a dataset of acquired classified anonymized patient health record data obtained from a plurality of patients
the machine-learned prediction model coupled to receive the plurality of characteristics of the patient at a respective time and to output a predictive value indicating a likelihood the patient will suffer sepsis as a side effect effects from the drug treatment is taught in the Detailed Description on p. 16 ¶ 0150-3 (teaching on identifying the patients' risk of experiencing a drug side effect based on the information learned from the training set of the machine learning model)
identifying the patient as a patient likely to suffer a side effect from the first drug treatment based on the obtained predictive values from the machine- learned prediction model; and is taught in the Detailed Description on p. 17 ¶ 0160 (teaching on providing a risk score (treated as synonymous to a predictive value) for each treatment identifying the degree the patient is at risk for a side effect based on the outcome of the machine learning model)
suggesting a second drug treatment for the identified patient is taught in the Detailed Description on p. 17 ¶ 0160, p. 16 ¶ 0150-3,  p. 15 ¶ 0148, and in the Summary on p. 4 ¶ 0040 (teaching on offering a list of other suggested treatment options for the patient)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the machine learning method for determining patient outcome predictions for pharmaceuticals of Cossler to include a filter for patients’ risk of a side effect as taught by Jackson with the motivation of reducing the challenges of clinical decisions where it is “difficult for researchers to easily and quickly perform analyses, and is difficult for clinicians to identify and/or judge personalized patient treatment options” (Jackson in the Background on p. 1 ¶ 0002). 
Cossler and Jackson fails to teach the following limitation of claim 29; Dodd, however, does teach:
configured as the gradient boosted decision tree is taught in the § 2. Method on p. 285 and § I. Introduction on p. 285 (teaching on utilizing a gradient boosted decision tree model for determining treatment effectiveness)

Cossler, Jackson, and Dodd fail to teach the following limitation of claim 29; Taylor, however, does teach:
the machine-learned prediction model coupled to receive the plurality of characteristics of the patient at a respective time and to output a predictive value indicating a likelihood the patient will suffer sepsis as a side effect is taught in the § Study Protocol: Data Set Creation and Definitions on p. 271, § Introduction on p. 270, § Discussion on p. 274, Table 1 on p. 272, and Data Supplement S2 (teaching a machine learned model trained on collected, identified and abstracted past patient training data obtained from past patient's diagnosed and treated for sepsis to identify a sepsis risk of a new patient  (the species to the generic disease genus) specifically providing clinicians real-time, actionable, prognostic information to assist in decision-making)
One having ordinary skill in the art at the time the invention was filed would combine the machine learning method for determining timing and dosage of certain administered pharmaceuticals when treating a generic disease of Cossler, Jackson, and Dodd to determine sepsis specific events of Taylor with the motivation of utilizing, for sepsis specifically, “a data-driven approach using a sophisticated machine learning technique with EHR data for predictive analytics” as such machine learning approach “would outperform existing CDRs and traditional analytic techniques” (Taylor in the § Introduction on p. 270).
As per claim 30, the combination of Cossler, Jackson, Dodd, and Taylor discloses all of the limitations of claim 29. Cossler also discloses the following: 
the method of claim 29, wherein the patient's determined clinical variable data includes data relating to the patient's sepsis progression state, or data that can be used to determine the patient's sepsis progression state is taught in the Detailed Description in ¶ 0049, ¶ 0102, and ¶ 0161 (teaching on the clinical variables for the current patient including time-series data related to the patient's clinical diagnosis, treatment administration, progress notes, care plan information, and lab/pathology report data which may all necessarily indicate disease progression of the patient at a given time).
As per claim 31, the combination of Cossler, Jackson, Dodd, and Taylor discloses all of the limitations of claim 29. Cossler also discloses the following: 
the method of claim 29, wherein the anonymized patient health record data further includes one or more of (i) patient demographics, (ii) measurements of vital signs, (iii) physiological monitor data, (iv) the ward in which the patient is staying, (v) diagnosis and treatment information, (vi) lab test results, (vii) clinical notes, and (viii) patient medical history is taught in the Detailed Description in ¶ 0053-54, ¶ 0059, ¶ 0067, and ¶ 0032 (teaching on the clinical variables for the patient training set including time-series data related to the patient's clinical diagnosis, treatment administration history, progress notes, care plan information, physiological data, health history, vital signs, lab/pathology report data, etc.).
As per claim 32, the combination of Cossler, Jackson, Dodd, and Taylor discloses all of the limitations of claim 29. Cossler also discloses the following: 
the method of claim 29, wherein the anonymized patient health record data includes the patient population served by a hospital or clinic in terms of patient demographics, rates of disease incidence, or treatment practices is taught in the Detailed Description in ¶ 0033, ¶ 0084 and ¶ 0052-53 (teaching on the past patient training data containing demographic and standards of care within an organization).

the method of claim 29, wherein the anonymized patient health record data is sourced from a database of the plurality of patients, a database of one or more care centers and patient populations, or from a database of multiple care centers and patient populations is taught in the Detailed Description in ¶ 0033, ¶ 0084, ¶ 0050, and ¶ 0052 (teaching on the past patient training data being sources from a single or multiple healthcare facilities or organizations databases).
As per claim 34, the combination of Cossler, Jackson, Dodd, and Taylor discloses all of the limitations of claim 29. Cossler also discloses the following: 
the method of claim 29, wherein the machine-learned prediction model obtains data from an electronic health records system, and is configured to compare in real time the candidate patient's acquired clinical variable data to the dataset of acquired classified anonymized patient health record data is taught in the Detailed Description in ¶ 0082-84 and ¶ 0050 (teaching on the machine learning model obtaining past patient data for use as training data from an electronic health records system and configured to compare the current patient's variable data to the most similar past patients' data set).
As per claim 38, the combination of Cossler, Jackson, Dodd, and Taylor discloses all of the limitations of claim 29. Cossler also discloses the following: 
the method of claim 29, wherein the plurality of characteristics of the candidate patient include at least one of heart rate or blood pressure, or a combination of both is taught in the Detailed Description in ¶ 0124 (teaching on the current patient data including health rate and blood pressure).
s 9 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Cossler et al. (US Patent App No 2018/0182475)[hereinafter Cossler] in view of Jackson et al. (US Patent App No 2015/0363559)[hereinafter Jackson] in further view of Seetal Dodd et al., Application of the Gradient Boosted method in randomised clinical trials: Participant variables that contribute to depression treatment efficacy of duloxetine, SSRIs or placebo, 168 J of Affective Disorders 284-293 (2014)[hereinafter Dodd] in further view of Taylor et al., Prediction of In-hospital Mortality in Emergency Department Patients With Sepsis: A Local Big Data–Driven, Machine Learning Approach, 23(3) ACADEMIC EMERGENCY MEDICINE 269-278 (March 2016)[hereinafter Taylor] in further view of Question - Sensitivity and specificity: Are they measures of validity or reliability, ResearchGate (Answered on June 6, 2014)[hereinafter ResearchGate].
As per claim 9, the combination Cossler, Jackson, Dodd, and Taylor of discloses all of the limitations of claim 1. Cossler, Jackson, Dodd, and Taylor fail to teach on the limitation of claim 9. However, ResearchGate does discloses the following:
the method of claim 1, wherein the classified anonymized patient health record data includes an operating point that balances measurements of specificity and sensitivity in order to effectively treat as many patients as possible or maximize the effect of a drug in a patient population is taught in the David Martin Ward Powers response on p. 2 dated June 6, 2014 (teaching on using an optimized operating point for maximizing the leeway of both the sensitivity and specificity).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method for determining patients’ risk of a side effect by comparing a current patient to past patient data of Cossler, Jackson, Dodd, and Taylor to include an operating point for balancing the specificity and sensitivity of the treatment suggestions as taught by ResearchGate with the motivation of “determin[ing] diagnostic power i.e. validity and reliability of a test” (ResearchGate at Prasanta Mahapatra response on p. 2 dated May 5, 2014).

the method of claim 29, wherein the classified anonymized patient health record data includes an operating point that balances measurements of specificity and sensitivity in order to effectively treat as many patients as, or to maximize the effect of a drug in a patient population is taught in the David Martin Ward Powers response on p. 2 dated June 6, 2014 (teaching on using an optimized operating point for maximizing the leeway of both the sensitivity and specificity).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method for determining patients’ risk of a side effect by comparing a current patient to past patient data of Cossler, Jackson, Dodd, and Taylor to include an operating point for balancing the specificity and sensitivity of the treatment suggestions as taught by ResearchGate with the motivation of “determin[ing] diagnostic power i.e. validity and reliability of a test” (ResearchGate at Prasanta Mahapatra response on p. 2 dated May 5, 2014).

Claims 10 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Cossler et al. (US Patent App No 2018/0182475)[hereinafter Cossler] in view of Jackson et al. (US Patent App No 2015/0363559)[hereinafter Jackson] in further view of Seetal Dodd et al., Application of the Gradient Boosted method in randomised clinical trials: Participant variables that contribute to depression treatment efficacy of duloxetine, SSRIs or placebo, 168 J of Affective Disorders 284-293 (2014)[hereinafter Dodd] in further view of Taylor et al., Prediction of In-hospital Mortality in Emergency Department Patients With Sepsis: A Local Big Data–Driven, Machine Learning Approach, 23(3) ACADEMIC EMERGENCY MEDICINE 269-278 (March 2016)[hereinafter Taylor] in further view of Chris Gentry et al., Adverse outcomes associated with the use of drotrecogin alfa (activated) in patients with severe sepsis and baseline bleeding precautions, 37(1) CRIT CARE MED 19-25 (2009)[hereinafter Gentry].
As per claim 10, the combination of Cossler, Jackson, Dodd, and Taylor discloses all of the limitations of claim 1. Cossler, Jackson, Dodd, and Taylor fail to teach on the limitation of claim 10. However, Gentry does discloses the following:
the method of claim 1, wherein the drug treatment is administration of drotrecogin alfa, tozadenant, vosaroxin, momelotinib or resatorvid is taught in the Background (teaching on the importance of recognizing the potential for side effects when treating with drotrecogin alfa).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method for determining patients’ risk of a side effect by comparing a current patient to past patient data of Cossler, Jackson, Dodd, and Taylor to include monitoring the likelihood of a side effect to drotrecogin alfa as taught by Gentry. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the specific treatment, drotrecogin alfa, of Gentry for general drug treatment to be administered of Cossler, Jackson, Dodd, and Taylor. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
As per claim 36, the combination of Cossler, Jackson, Dodd, and Taylor discloses all of the limitations of claim 29. Cossler, Jackson, Dodd, and Taylor fail to teach on the limitation of claim 36. However, Gentry does discloses the following:
the method of claim 29, wherein the drug treatment is administration of drotrecogin alfa, tozadenant, vosaroxin, momelotinib or resatorvid is taught in the Background (teaching on 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method for determining patients’ risk of a side effect by comparing a current patient to past patient data of Cossler, Jackson, Dodd, and Taylor to include monitoring the likelihood of a side effect to drotrecogin alfa as taught by Gentry. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the specific treatment, drotrecogin alfa, of Gentry for general drug treatment to be administered of Cossler, Jackson, Dodd, and Taylor. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Response to Affidavit/Declaration
The declaration under 37 CFR 1.132 filed 27 January 2022 is sufficient to overcome the 35 USC 103 rejection of claims 1-4, 8-10, 29-38 based upon Cossler, Dodd, and Jackson as set forth in the last Office action. However, upon further search and consideration, a new grounds of rejection is made in view of Taylor, as per the rejection above. Taylor specifically teaches on a sepsis prediction method using machine learning models with a plurality of dynamic learning attributes the declaration asserts is not taught in the prior art. 

Response to Arguments
Applicant’s arguments, filed 27 January 2022 with respect to 35 USC § 103 have been have been fully considered and are persuasive, in part, regarding the specific teaching of the species of “sepsis”. Therefore, the rejection has been withdrawn. However, upon further consideration, a new grounds of rejection is made in view of Taylor, as per the rejection above.

Applicant asserts that a machine learning model, specifically a gradient boosted decision tree, for predicting a risk level associated with an event wherein a clinically significant event includes the administering of a Jackson pharmaceutical at a particular time to treat a generic disease genus as taught by Cossler, Dodd, and Jackson would have unexpected results when used for the specific species of sepsis. Without conceding that the combination of Cossler, Dodd, and Jackson would produce unexpected results when applied to sepsis treatment planning, Examiner has withdrawn the prior rejection and has provided the new prior art, Taylor, to teach on the specific species. 

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long, can be reached on (571) 270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/J.L.J./ Examiner, Art Unit 3626

/EVANGELINE BARR/
Primary Examiner, Art Unit 3626